Citation Nr: 1538282	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  06-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected multiple sclerosis and its manifestations, prior to September 17, 2008.  

2.  Entitlement to special monthly compensation (SMC) based on  loss of use of both legs. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial rating of 30 percent for multiple sclerosis with optic neuritis, left eye, and unsteady gait, effective July 22, 2004.  In June 2005, the Veteran filed a notice of disagreement with the initial rating.  A statement of the case was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2006.  

In September 2008, the Veteran and her mother testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the pendency of the appeal, the RO issued rating decisions in May 2007, March 2009, January 2010, October 2010, February 2012, and June 2013 that in part granted separate service-connection, ratings, and effective dates for multiple sclerosis and its manifestations of urinary retention, bilateral optic neuritis, pharynx/larynx condition, and weakness of the bilateral upper and lower extremities.  The individual and combined ratings for these disabilities prior to September 17, 2008 are discussed below.  

In November 2008, January 2011, and January 2013, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  

In a May 2014 decision, the Board granted in part and denied in part higher ratings for specified periods of time during the period under consideration.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a joint motion for partial remand filed by representatives for both parties, remanding that portion of the Board's decision that did not address the issue of entitlement to a TDIU prior to September 17, 2008 for further proceedings consistent with the joint motion.  [By way of explanation, the Board notes, parenthetically, that the Veteran has been granted a TDIU from September 17, 2008 through March 22, 2013, and (with consideration of the bilateral factor, a 100 percent combined rating from March 22, 2013.]  The portion of the Board's decision relevant to individual disability ratings and effective dates was not disturbed and any remaining issues were dismissed.  

As regards the matter of representation The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in March 2015, the Veteran granted a power-of-attorney in favor of private  attorney Robert V. Chisholm  with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on her behalf in the form of inclusion of his brief to the Court in the claims file.  The Board recognizes the change in representation.

This appeal is now being processed utilizing  the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided  have been accomplished. 

2.  For the period from July 22, 2004 to February 9, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (rated as noncompensable.)  The combined rating for all disabilities arising from the common multiple sclerosis etiology was 30 percent.  The overall combined rating was 50 percent.  

3.  For the period from February 10, 2005 to March 15, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), weakness of the right and left lower extremities (each rated as 10 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (rated as noncompensable.)  The combined rating for all disabilities arising from the common multiple sclerosis etiology was 40 percent.  The total combined rating was 60 percent.  

4.  For the period from July 22, 2004 to March 15, 2005, the Veteran's service-connected multiple sclerosis and its manifestations do not meet the minimum percentage requirements for award of a TDIU, and these disabilities were not shown to prevent her from obtaining or retaining substantially gainful employment.

5.  For the period from March 16, 2005 to July 11, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), obstructive voiding (rated as 10 percent disabling), weakness of the right and left lower extremities (each rated as 10 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (rated as noncompensable.)  The total rating for all disabilities arising from the common multiple sclerosis etiology was 50 percent.  The total combined rating was 70 percent.  

6.  For the period from March 16, 2005 to July 11, 2005, while the Veteran's service-connected disabilities met the percentage requirements for award of a TDIU, these disabilities are not shown to have prevented him from obtaining or retaining substantially gainful employment. 

7.  For the period from July 12, 2005 to September 17, 2008, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), obstructive voiding (rated as 30 percent disabling), weakness of the right and left upper extremities (each rated as 20 percent disabling), weakness of the right and left lower extremities (each rated as 10 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (rated as noncompensable.)  The total rating for all disabilities arising from the common multiple sclerosis etiology was 70 percent.  The total combined rating was 80 percent.  

8.  For the period from July 12, 2005 to September 17, 2008, the competent, probative evidence is at least evenly balanced on the question of whether the nature and severity of the Veteran's service-connected disabilities prevented her from obtaining and retaining substantially gainful employment.

9.  The Veteran has retained some lower leg joint and muscle function and weight bearing sufficient to ambulate with the use of support devices such as a walker.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU due to service-connected multiple sclerosis and its manifestations, prior to July 12, 2005, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU  due to service-connected multiple sclerosis and its manifestations, for the period from July 12, 2005 through September 16, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).

3.  The criteria for special monthly compensation for loss of use of both legs are not met.  38 U.S.C.A. §§ 1114(l), (m) 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Entitlement to a total disability rating based on individual unemployability (TDIU) is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claimant is also entitled to special monthly compensation when eligible without the need for a separate claim.  Bradley v. Peake, 22 Vet. App. 280 (2008).   

In its May 2014 decision, the Board addressed VA's compliance with the notice and assistance requirements relevant to the claim for increased ratings for multiple sclerosis and its manifestations from which the issues of a TDIU and special monthly compensation for loss of use of the legs arises.  The adequacy of notice and assistance to substantiate a claim for an increased rating for multiple sclerosis was addressed by the Board in its May 2014 decision. That due process discussion was not  contested before  the Court and was not disturbed or vacated.  The Board refers to the relevant analysis in the May 2014 decision and again finds that the duties imposed by the VCAA have been considered and satisfied.  Moreover, in statements, briefs, and hearing testimony, the Veteran displayed actual knowledge of the legal criteria, the types of evidence that could be considered, and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  As instructed in the joint motion for partial remand, the Appellant's brief to the Court has been associated with the electronic claims file and will be considered.  
Notably, the parties to the joint motion moved the Court to vacate that portion of the May 2014 decision that did not address the issue of a TDIU prior to September 17, 2008, the effective date of the RO's March 2009 decision that awarded a TDIU.  Specifically, the parties noted. "The Board noted the evidence of record, dated from August 2006 to September 2008, pertaining to the Appellant's employability, but did not provide any analysis or make any relevant findings as required under 38 C.F.R. § 4.16."  The parties noted that the issue was reasonably raised by the record prior to March 2009 in a July 2005 VA examiner's opinion that the combined symptoms of multiple sclerosis with fluctuations would likely significantly interfere with full time employment and that the Appellant stated in August 2006 that she was unable to maintain a job due to the disorder and its constant uncertainty and changes.  

II. Factual Background

The Veteran served as a U.S. Coast Guard health services technician.  In several written statements and during his Board hearing testimony, she contended that the manifestations of multiple sclerosis were more severe than were contemplated in the  assigned ratings.  The manifestations included weakness, numbness, and stiffness of the upper and lower extremities affecting mobility and dexterity, bladder dysfunction, vision deficits, fatigue, loss of concentration, and depression.  

The RO received the Veteran's claim for service connection for multiple sclerosis and a left eye disorder in July 2004. 

In June 2004, the Veteran was examined by a VA ophthalmologist for blurred vision in the left eye.  The physician noted a diopter shift in the left eye and referred the Veteran for a neurologic examination.  In July 2004, VA neurologist noted left eye vision changes; decreased color perception; subacute paresthesias in the right leg, right side abdomen, and thorax; and vertigo.  A magnetic resonance image showed evidence of brain disease consistent with multiple sclerosis.  The neurologist reviewed the results of laboratory and imaging studies and diagnosed multiple sclerosis with left optic neuritis and prescribed medication and physical therapy.  The Veteran experienced exacerbations in October 2004 and January 2005 with some gait instability but no bladder incontinence.  The Veteran was hospitalized briefly on both occasions for medication.  On examination, memory and concentration were normal.  There was some loss of sensation in the left arm and leg but near normal strength and muscle tone and a normal gait.  Symptoms were noted as improving with treatment after each exacerbation. 

In February 2005, a VA nurse practitioner (NP) noted that the Veteran was using a cane for stability while ambulating, living with her parents, and receiving part time visiting nurse care to assist with the activities of daily living and care for her child.  Leg strength was normal but she was unable to tandem walk, and hand grip strength was slightly diminished   Reflexes in the upper and lower extremities were hyperactive.  

The same day, a VA ophthalmologist performed an eye examination and noted corrected distant vision as 20/20 on the right and 20/40 on the left with near vision deficits on the left.  Bilateral interocular pressures, cornea, anterior chamber, iris, lens, bilateral muscle function, balance, field of vision, and retinal examinations were normal.  The physician diagnosed optic neuritis of the left eye.  

In March 2005, a VA clinician noted the Veteran's report of urinary hesitancy, frequency of voiding none to ten times per day, and occasional urinary tract infections.    

In May 2005, the attending VA neurologist noted that the Veteran was experiencing multiple sclerosis exacerbations about monthly without hospitalization and that they improved with medication.  The Veteran continued to experience left arm and foot weakness and numbness.  She was advised to employ self-catheterization to relieve urinary retention but had not started to do so.  The Veteran reported difficulty sleeping, and the neurologist modified the prescribed medication.  Gait was normal with near normal muscle strength of the upper and lower extremities but some loss of sensation in the left arm.  

In July 2005, a VA advanced practice registered nurse (APRN) examined the Veteran and noted her reports of an increase in symptoms since the previous February.  She reported exacerbations once per month that did not require hospitalization but involved increased whole body pain with numbness, tingling, and sharp pain when turning her head or bending over.  She reported increased fatigue, muscle cramping, left arm weakness, unsteady balance and gait (but no falls) with symptoms more severe with higher environmental temperatures.  She reported the onset of bladder problems requiring actual self-catheterization, and the onset of vision difficulty in the right eye.  She reported a weak hand grip causing illegible writing and dropping objects.  She reported that she lived with her parents because she was not able to function on her own and required assistance in performing child care and daily activities of living.  On examination, the APRN noted few clinical observations regarding the specific symptoms other than an unsteady gait, reduction of motor strength and sensitivity in the upper left arm, and reduction of vibration sensation in the lower legs.  The APRN noted that bladder dysfunction was a symptom of multiple sclerosis.  

In July 2005, the Veteran underwent a VA psychiatric examination by a psychologist.  A VA psychologist noted the Veteran's report of not attempting any work but functioning as a mother and homemaker.  She reported that she did clean and do laundry but not as much as she should.  Following a review of the Veteran's service and post-service records and a summary of the current mental health symptoms, the psychologist diagnosed major depression that pre-existed service and the onset of multiple sclerosis and was aggravated by events in service and by recent family deaths.  The psychologist found only a mild contribution to the symptoms from the Veteran's neurologic disease and that the depression would not likely interfere with employment.  He also found that the combined symptoms of multiple sclerosis would likely significantly interfere with full time employment.

In a statement enclosed with an August 2006 substantive appeal, the Veteran continued to report experiencing the symptoms noted by the APRN in 2005.  She reported that self-catheterization was necessary three to four times per day and that she continued to experience imbalance, vision deficits in both eyes, and loss of feeling and strength in all extremities.  She further reported that the symptoms caused her to be unable to maintain a job.  

On November 9, 2006, the Veteran's representative reported that the Veteran was living with parents and was not able to function on her own.  In December 2006, a VA physician evaluated the severity of the bladder dysfunction, manifested by urinary retention.  The physician reviewed the records to date and noted that in March 2005, the Veteran experienced a urinary tract infection and some feeling of incomplete voiding, but testing in May 2005 was normal with minimal retention.  However, the need to self-catheterize to the extent reported by the Veteran was abnormal, notwithstanding some improvement during a recent pregnancy.  

In March 2008, the Veteran underwent physical and psychiatric examinations ordered by the Social Security Administration.  The psychiatric examiner filed a very brief, check-the-box report and diagnosed a history of depression imposing impairment that was not severe and reported symptoms that were only partially credible.   The physical examiner found that the Veteran had some lifting, pulling, and pushing limitations and some limitations in standing and walking endurance but no manipulative or visual limitations.  The examiner noted that the Veteran was not precluded from light work.  After an initial denial of benefits in March 2008, the Veteran appeared at a hearing in November 2009 that included testimony from a vocational expert.  The expert's testimony was not made part of the record.  In October 2009, SSA granted disability benefits, effective January 1, 2005 with greater probative weight assigned to the vocational expert's testimony.  

During the September 2008 Board hearing, the  Veteran reported whole body pain, and tingling, weakness, and loss of sensation in the extremities that affected balance, caused falls, and required the use of a cane for walking. The Veteran reported seeing pastel colors and general difficulty with vision that precluded driving an automobile.  The Veteran reported actual self-catheterization three to four times per day, slurred speech, difficulty swallowing, vertigo, memory loss, and sleep deficits.  The Veteran's mother reported that she spent four to five hours daily at the Veteran's apartment to assist with child care and with the Veteran's activities of daily living.  There was no mention of in-home nursing care or physical therapy.  

VA outpatient records in 2008 showed on-going care for a variety of symptoms including back pain and gastrointestinal difficulties that were not noted as residuals of multiple sclerosis. 

On September 17, 2008, the RO received the Veteran's claim for a TDIU.

In December 2008, the Veteran underwent a VA vision examination and general medical examination.  On December 9, 2008, a VA ophthalmologist noted a review of the claims fie and the Veteran's reports of daily episodes of blurred vision, color vision, and distance judgment that lasts for hours and can progress to a complete loss of vision in one eye, exacerbated by heat, exercise, and exertion.   On examination, the Veteran had corrected distance vision of 20/50 and 20/20 in the right and left eyes respectively with the need for near vision correction.  Color perception was absent in the right eye and mildly deficient in the left eye.  Other clinical factors and tests were normal except for slight pallor of the right optic disc.  The ophthalmologist concluded that the vision deficits precluded the Veteran from performing most jobs except for those that can be performed by blind people in a sedentary position.  

On December 22, 2008, a VA physician noted a review of the claims file and accurately summarized the history.  The physician referred to the vision examination and addressed other symptoms reported by the Veteran including numbness and weakness of the extremities, general fatigue, imbalance, a band sensation around the abdomen, swallowing difficulties, memory loss, and difficulty multi-tasking.  The Veteran had not worked since military service and required assistance from her mother with the care of two small children and some activities of daily living.  The Veteran continued to experience urinary retention and performed regular self-catheterization two to three times per day.  On examination, the physician noted the effects of nerve enervation of the muscles of all extremities with mild loss of left hand grip strength, mild bilateral atrophy of muscles of the legs, decreased muscle control, and an inability to feel the floor when walking.  The physician concluded that the Veteran was unable to work in any physical or sedentary capacity.  

III..  Analysis

A.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For these purposes, disabilities of one or both upper extremities, one or both lower extremities, and disabilities arising from the same etiology will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

For the purpose of this analysis, the Board points out that Veteran's service-connected multiple sclerosis, bilateral optical neuritis, pharynx/larynx condition, obstructive voiding and urinary retention, and bilateral upper and lower extremity weakness all arise from the same etiology.  Service-connected depression, residuals of a cholecystectomy and GERD have not been found by examiners to be manifestations of multiple sclerosis or arise from a common injury or etiology. 

For the period from July 22, 2004 to February 9, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (rated as noncompensable.)  The combined rating for all disabilities arising from the common multiple sclerosis etiology was 30 percent.  The overall combined rating was 50 percent.  Therefore, the Veteran did not meet the percent requirements for a schedular TDIU during this time frame. 

For the period from February 10, 2005 to March 15, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), weakness of the right and left lower extremities (each rated as 10 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (rated as noncompensable.)  The combined rating for all disabilities arising from the common multiple sclerosis etiology was 40 percent.  The total combined rating was 60 percent.  Therefore, the Veteran did not meet the percentage requirements for a schedular TDIU during this time frame. 

For the period from March 16, 2005 to July 11, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), obstructive voiding (rated as 10 percent disabling), weakness of the right and left lower extremities (each rated as 10 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (rated as noncompensable.)  The total rating for all disabilities arising from the common multiple sclerosis etiology was 50 percent.  The total combined rating was 70 percent.  Therefore, the Veteran met the percentage requirements for a schedular TDIU as of March 16, 2005.  

Also, for the period from July 12, 2005 to September 17, 2008, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), obstructive voiding (rated as 30 percent disabling), weakness of the right and left upper extremities (each rated as 20 percent disabling), weakness of the right and left lower extremities (each rated as 10 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (rated as noncompensable.)  The total rating for all disabilities arising from the common multiple sclerosis etiology was 70 percent.  The total combined rating was 80 percent.  Therefore, the Veteran continued to meet the statutory criteria during this time frame.  

However, for each period outlined above, the remaining question is whether the Veteran's service-connected disability, in fact, renders her unemployable prior to September 2008.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In the Veteran's brief to the Court which has been added to the claims file, the Veteran's representative noted that service-connection and separate ratings had been granted for bilateral upper and lower extremity weakness and vision disability since the award of a TDIU by the RO in March 2009 with effective dates prior to September 17, 2008.  The representative also noted that since the March 2009 decision, SSA also granted disability benefits, effective January 1, 2005.  The representative called attention to comments by the VA APRN in July 2005 that the Veteran lived with parents, could not function on her own, and that the Veteran had difficulty "reading and seeing in general" and was "not able to write legibly."  The representative also called attention to the VA psychologist's comment that the manifestations of multiple sclerosis "would likely interfere with full time employment," and to the Veteran's 2006 statement that she was unable to work because of imbalance, weakness, loss of feeling in hands and feet, and vision problems.    

Considering the pertinent evidence in light of the applicable legal authority, the  Board finds that a TDIU is not warranted prior to July 12, 2005.  However, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's multiple sclerosis and its manifestations of right and left upper and lower extremity weakness, fatigue, loss of dexterity, imbalance, and obstructive voiding and urinary retention requiring actual self-catheterization  all precluded the Veteran from obtaining and retaining substantially gainful employment as of July 12, 2005. 

As a preliminary matter, the Board points out that consideration of a TDIU prior to September 17, 2008 actually arose  in the context of the Veteran's claim for higher ratings for multiple sclerosis and its manifestations.  Increased ratings for service-connected depression, residuals of cholecystectomy, and GERD were not claimed nor does the evidence show occupational impairment due to these disabilities.  In July 2005, a VA psychologist determined that the Veteran's depression was not caused by or the result of multiple sclerosis and that there was only a mild contribution from the experience of multiple sclerosis.  The VA psychologist examined the Veteran and did not observe memory or concentration deficits.  Much later in March 2013, a VA neurologist also noted no cognitive impairment or dementia associated with multiple sclerosis and determined that the Veteran did not require protection from environmental hazards.  Although the Veteran and her family reported that she received day-time assistance with physical activities, there was no credible evidence that she was unable mentally to manage her own financial affairs and daily activities.  She resided in her parents or own home and maintained legal custody and decision making for her children.  The RO granted service connection for other reasons, and the Veteran has not provided evidence or argument to the contrary.  

Regarding the impairment due to the service-connected optic neuritis, the Veteran's multiple sclerosis was first investigated when she exhibited blurred vision and a diopter shift in the left eye during a July 2004 examination.  In February 2005, corrected distant visual acuity was 20/40 and 20/20.  Bilateral interocular pressures, cornea, anterior chamber, iris, lens, bilateral muscle function, balance, field of vision, and retinal examinations were normal.  In September 2008, the Veteran reported that her vision difficulties precluded driving an automobile, and in December 2008, the Veteran reported daily episodes of blurred vision, color disturbances, and loss of distance judgment.  The examiner noted that the vision deficits would preclude employment in most jobs except those performed by the blind.  However, corrected distance vision was noted as 20/50 and 20/20 with a slight pallor in the right optic disc.  Subsequent examinations contained reports of similar symptoms but corrected distance vision was 20/40 and 20/30 in December 2009.  Therefore, the Board finds that the vision deficits did not contribute to occupational impairment prior to September 2008 when the Veteran reported an inability to safely operate an automobile.  Although the Veteran experienced episodes of blurry vision and color perception changes, the objective vision testing showed correctable acuity sufficient for occupational tasks.  

Turning to the manifestations of upper and lower extremity weakness and urinary retention, the Board finds that the combined impairment from these disorders did not preclude all forms of substantially gainful employment prior to July 12, 2005.  

Urinary dysfunction was first reported by the Veteran and noted by an examiner in March 2005.  The Veteran reported voiding none to ten times per day (suggesting every 2 to 3 hours) and incurred occasional infections.  In May 2005, she was advised to employ self-catheterization to relieve urinary retention but had not started to do so until reported to a VA examiner in July 2005.  Frequent voiding would likely impair productivity of an outdoor worker but not for occupations for which rest facilities are available.  

When multiple sclerosis was first diagnosed in July 2004 and during in exacerbations in October 2004 and January 2005, the Veteran reported some loss of sensation in the left arm but examiners noted near normal strength and muscle tone.  In February 2005, a clinician noted slightly diminished grip strength and hyperactive reflexes.  The Veteran had some loss of sensation in the left upper extremity but there was no loss of function.  Not until the July 2005 examination did the Veteran report hand grip weakness that caused illegible handwriting and dropped objects.  In December 2008, the Veteran reported only a mild loss of grip strength, but also that she needed assistance with household activities and child care.  

In July 2004, a VA neurologist noted subacute paresthesias of the right leg.  Clinicians during the October 2004 and January 2005 exacerbations noted a loss of sensation in the left leg but near normal muscle tone and a normal gait.  In February 2005, the Veteran reported that she needed a cane for walking stability.  Tandem walking is a test requiring placing one foot directly in front and in line with the other and is a test of balance but not an indication of a complete inability to walk.  In later examinations and clinical encounters through April 2009, the Veteran reported and clinicians observed unsteady gait, imbalance, right or left or bilateral leg numbness, weakness, and fatigue on ambulation but no falls.  Muscle atrophy was noted as mild in December 2008.  

In July 2011, the Veteran reported that she was able to use several exercise machines including stair climbers to moderate her symptoms.  The Board places less probative weight on the February 2005 examiner's comments that the Veteran needed assistance with the activities of daily living and was receiving home nursing and physical therapy because this level of assistance is not supported by the clinical observations of extremity function during that examination.  The Veteran did not identify the providers of home nursing or physical therapy and no other records refer to this level of care.  Prior to July 12, 2005, the Veteran used a cane for stability and experienced reduced sensation and fatigue, but there was no report or clinical observations that she was unable to ambulate, leave the home to travel to a workplace, or  perform sedentary administrative duties (although it is highly probable that t the Veteran required assistance in caring for a small child which would require a much higher level of physical activity than necessary for sedentary employment.)  

The Board has considered but has assigned   less probative weight to SSA's October 2009 decision awarding  of SSA benefits from January 1, 2005.  Inconsistently, the adjudicator made a finding that the Veteran did have the residual functional capacity for light work.  The adjudicator accepted the Veteran's reports of deficits in vision, thinking ability, and fatigue without reference to testing, mental health examinations, or her ability to care for a young child. The adjudicator relied substantially on testimony provided by a vocational expert (that is not of record) and was provided at a hearing contemporary to the decision in 2009. The expert testified that the Veteran had no transferrable job skills and a reduced functional capacity such that there were no jobs in the national economy that the Veteran could perform.  There is no support for either conclusion in the records prior to July 2005.  Although VA is required to consider SSA's findings, the Board is not bound by findings as to disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Notably, adjudication of VA and SSA claims is based on different laws and regulations.  As such, and given the above discussion, the Board finds that  SSA's determination has no significant probative value in this matter and is not sufficient to overcome the other evidence of record.

However, resolving all reasonable doubt in favor of the Veteran, the Board finds that a TDIU is warranted from July 12, 2005.  The examination reports from this date reflect the Veteran's report that  she was no longer able to write legibly, dropped objects, and had difficulty fastening buttons.  She reported that she had started actual self-catheterizations, all representing a loss of functions necessary to safely drive an automobile, travel to a workplace, execute basic work functions such as writing, and performing a invasive urinary procedure incompatible with rest facilities in a work place.  The Veteran reported experiencing exacerbating episodes monthly which would reasonably impact employee attendance.  

For all the foregoing reasons, the Board finds that a TDIU due to service-connected multiple sclerosis and its manifestations, prior to July 12, 2005, must be denied, but that, effective July 12, 2005, a TDIU due to the noted disabilities is warranted.   The Board has favorably applied the  benefit-of-the-doubt doctrine in awarding a TDIU for the period from July 12, 2005 through September 16, 2008, but finds that the preponderance of the evidence is against assignment of a TDIU prior to July 12, 2005.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at  53-56.  

B. SMC

In the joint motion for partial remand, the parties moved the Court to set aside only that portion of the Board's May 2014 decision that did not address entitlement to a TDIU.  However, the Appellant alone contended that entitlement to SMC based on loss of use of the lower extremities was raised by the record.  The parties requested that the Board "discuss the Appellant's concern as more fully articulated in the Appellant's brief to the Court."  This brief has been associated with the claims file.  

Specifically, the Appellant cited an observation by the July 2005 VA APRN that the Veteran was unable to tandem walk and had an unsteady gait requiring the use of a cane, and a March 2013 examiner's comment that the Veteran experienced worsening gait, leg weakness which required constant use of a wheelchair, and severe to profound fatigue after standing or attempting to ambulate.  Rather than providing a positive argument, the Appellant asked the question, "...if the Veteran's 'actual remaining function' with the acts of 'balance' and 'propulsion' is that she is unable to ambulate due to profound fatigue and requires the use of a wheelchair, would this be the same amount of function she would have with an amputation and prosthesis?" 
  
Special monthly compensation under 38 U.S.C.A. § 1114(l) is warranted for loss of use of both feet.  Special monthly compensation under 38 U.S.C.A. § 1114(m) is warranted for loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  In determining whether there is natural knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350(c).  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump at the site of election below the knee with the use of a suitable prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Relevant inquiry concerning an SMC award for loss of use of both feet is not whether amputation is warranted but whether a veteran has effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Consideration must also be made to the functional loss caused by pain or evidence of disuse through atrophy, condition of the skin, or absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014), Tucker v. West, 11 Vet. App. 368, 372 (1998). 

The Board refers to the summary of the evidence through December 2008 noted above. 

In April 2009, a VA neurologist noted a review of the claims file and accurately summarized the history of symptoms and treatment for multiple sclerosis and noting that since the exacerbations in 2005, the disease had been relatively stable.  The physician noted unsteady gait, poor balance, and numbness on the right side of the body.  Testing on the left side of the body was normal.  The Veteran reported the continued use of a cane and fatigue on walking distances.  The physician noted that the Veteran was prescribed medication for neuropathic pain but had no pain symptoms at the time of the examination.  

On examination, there was mild spasticity of the right arm and leg with decreased arm swing and slight abduction of the hip while walking with an unsteady gait.  Sensory examination showed greatly diminished position, cold, and pinprick sensation on the right arm and leg.  

In July 2011, the Veteran was examined by a VA contract chiropractor.  The Veteran reported that she had undergone a lumbar spine laminectomy in November 2010 because of a disc herniation with no apparent cause.  Following the surgery, her right leg had become entirely numb.  The Veteran reported that she worked out vigorously on Bowflex machines, stair climbers, and performed yoga exercises that improved the multiple sclerosis symptoms.  The chiropractor noted that the Veteran continued to experience the effects of the lumbar disc protrusion. 

In March 2013, a VA neurologist noted a review of the claims file and the Veteran's report of increased severity of all the symptoms previously noted in the treatment and examination records.  She reported increased fatigue after only five minutes of activity, worsening gait and leg function, and disturbed sleep from muscle cramping.  

Regarding nerve and muscle functions, gait was wide and abnormal with instability and imbalance.  The physician noted that the Veteran used a wheelchair on a constant basis and occasionally a walker.  Muscle strength on all extremities was less than normal (four on a scale of one to five) with no movement against resistance (but not against gravity) of the right hip and right ankle. Sensation was absent in the right knee, ankle, and foot, and decreased in the same areas on the left.    The physician summarized muscle dysfunction of the lower left as mild and as severe (but not severe with atrophy) on the lower right with decreased lower leg muscle tone.  Bilateral ankle and knee reflexes were increased with clonus.  Notably, the neurologist did not indicate that there was no muscle movement, no joint movement, or complete weakness with no remaining function.  There was a loss of sensation in the lower left leg.  There was widespread ataxia in the lower legs.  In assessing the activities of daily living, the physician noted that the Veteran required assistance in meal preparation, toileting, hygiene, and medication administration.  However, the physician indicated that the Veteran was not bedridden or housebound and did not require care or assistance for protection from environmental hazards in the daily environment. 

The Veteran, her mother, and her sister submitted letters to the Board in March 2013, one week after the VA examination, with a waiver of consideration by the RO.  They reported substantially the same symptoms as noted in the medical records and described the symptoms as severe or extreme.  The Veteran reported muscle tightness and an inability to bend the right leg.  She reported that walking was very challenging and required caution.  She was unable to run or play with her children.  All reported difficulty with mobility and use of a cane or walker but none mentioned the constant use of a wheelchair.  

The Board finds that special monthly compensation for the loss of use of both legs is not warranted.  The Board acknowledges the Veteran's severe imbalance, reduced leg muscle strength and sensation, particularly on the right, and the use of a cane, walker, or wheelchair.  Although the neurologist noted that wheelchair use was constant, this is not consistent with reports by the Veteran and her family that the Veteran is able to ambulate with a walker that demonstrates some lower leg motion and weight bearing.  The neurologist did not observe joint ankylosis or immobility equivalent to that of a stump and prosthesis.  Therefore, the Board finds that the Veteran is not confined to a wheelchair.   

In the brief to the Court, the Appellant posed a hypothetical question of regulatory interpretation.  That is, whether fatigue and poor balance affecting standing and walking endurance is the same loss of function as would be experienced with an amputation and prosthesis, thus satisfying the criteria for special monthly compensation.  However, this hypothesis ignores the regulatory provisions that specify a loss of joint motion and current or expected muscle atrophy which are not present in this case to date.  Moreover, with today's advanced prosthesis designs, this hypothesis would lead to an absurd result if the standard was solely a comparison to function with prosthesis.  General fatigue may be a factor if it is sufficient to preclude all joint motion and weight bearing but not if it only imposes the need for a support device with some remaining joint motion and weight bearing.  The Board places greatest probative weight on the observations of the most recent examiner of lower leg function and the Veteran's acknowledged ability to use a walker to find that the Veteran has some residual function of the lower extremities. 

Although not raised by the Veteran, but consistent with the principles in Bradley, supra, the Board also considered whether SMC for housebound or for aid and attendance of another person has been raised by the reports of the Veteran and her family reported that they provided some assistance with daily activities and child care.  However, the Veteran reported to the chiropractor in July 2011 that she was able to perform some level of physical exercise.  The VA neurologist objectively addressed the issue in the March 2013 examination and, in view of his assessment of overall function, found that the Veteran was not housebound or required aid and attendance of another person.   

The Veteran is significantly disabled as a result of the progressive multiple sclerosis as contemplated in the prior awards of higher ratings and the award of a TDIU,  now effective from July 2005 as granted in this decision.  The Veteran has not reported or provided evidence that her disease has become more severe since March 2013 that would trigger VA's duty to assist with a contemporary examination or reconsideration of SMC.  

For all the foregoing reasons, the claim for SMC based on loss of use of both  legs must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.










						(CONTINUED ON THE NEXT PAGE)





ORDER

A TDIU due to service-connected multiple sclerosis and its manifestations, prior to July 12, 2005, is denied. 

A TDIU due to service-connected multiple sclerosis and its manifestations, for the period from July 12, 2005 through September 16, 2008, is granted, subject to the legal authority governing the payment of compensation.   

SMC based on loss of use of both legs is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


